


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

LIMITED WAIVER OF SPECIFIED DEFAULTS
 
This Limited Waiver (this “Waiver”) is entered into on August 24, 2010, and made
effective as of July 31, 2010, by and among H.I.G. All American, LLC, a Delaware
corporation (the “Lender”), All American Group, Inc. (f/k/a Coachmen Industries,
Inc.), an Indiana corporation (“Coachmen”), All American Homes, LLC, an Indiana
limited liability company, All American Homes of Colorado, LLC, a Colorado
limited liability company, All American Homes of Georgia, LLC, a Georgia limited
liability company, All American Homes of Indiana, LLC, an Indiana limited
liability company, All American Homes of Iowa, LLC, an Iowa limited liability
company, All American Homes of North Carolina, LLC, a North Carolina limited
liability company, All American Homes of Ohio, LLC, an Ohio limited liability
company, All American Building Systems, LLC, an Indiana limited liability
company, All American Specialty Vehicles, LLC, an Indiana limited liability
company, Coachmen Motor Works, LLC, an Indiana limited liability company,
Coachmen Motor Works of Georgia, LLC, a Georgia limited liability company,
Consolidated Building Industries, LLC, an Indiana limited liability company,
Consolidated Leisure Industries, LLC, an Indiana limited liability company,
Coachmen Operations, Inc., an Indiana corporation, Coachmen Properties, Inc., an
Indiana corporation, Mod-U-Kraf Homes, LLC, a Virginia limited liability
company, and Sustainable Designs, LLC, an Indiana limited liability
company  (together with Coachmen, collectively, the “Borrowers”).  Unless
otherwise specified, all capitalized terms used but not defined herein shall
have the respective meanings ascribed to such terms in the Loan Agreement (as
defined below).
 
W I T N E S S E T H:
 
WHEREAS, the Lender and the Borrowers have executed and delivered that certain
Loan Agreement, by and among the Lender, Coachmen and the other Borrowers, dated
October 27, 2009, as amended pursuant to that certain First Amendment to Loan
Agreement (the “First Amendment”) entered into by the Lender and the Borrowers
on April 5, 2010 (as the same may be further amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), pursuant to which
the Lender extended a line of credit to the Borrowers under the Revolving Notes
and a term loan under the Tranche B Notes;
 
WHEREAS, as of the date hereof, the Events of Default under the terms of the
Loan Agreement identified on Exhibit A hereto have occurred and are continuing
(collectively, the “Specified Defaults”);
 
WHEREAS, the Borrowers have requested, and the Lender has agreed, subject to the
terms and conditions hereof, that the Lender waive the Specified Defaults as
provided in Section 2 below in exchange for payment of a waiver fee to the
Lender of $720,971 (the “Waiver Fee”), which in accordance with the terms of the
Loan Agreement shall constitute and become a part of the Obligations immediately
upon the granting of this Waiver;
 
WHEREAS, as of the date hereof, the Lender has incurred $100,000 of costs and
expenses (the “Expenses” and together with the Waiver Fee, collectively, the
“Waiver Fee and Expenses”) in connection with this Waiver and the other
Transaction Documents that are reimbursable to the Lender pursuant to the Loan
Agreement and constitute Obligations due and owing to the Lender by the
Borrowers pursuant thereto;
 
WHEREAS, the Borrowers have requested, and the Lender has agreed, that in lieu
of the Borrowers paying the Waiver Fee and Expenses to the Lender immediately in
cash upon the granting of this Waiver, the Borrowers shall add the amount of
such Waiver Fee and Expenses to the principal balance outstanding under the
Tranche B Notes as provided herein;
 
WHEREAS, for the period beginning March 31, 2010 and ending July 31, 2010, the
principal amount outstanding on the Tranche B Notes has accrued interest of
$838,589 (the “Pro-Rata PIK Amount”) that will be added to the principal amount
of the Tranche B Notes on October 30, 2010, together with interest accruing from
August 1, 2010 through October 30, 2010 (the “Remaining PIK Period”), if not
paid in cash by the Borrowers at such time;
 
WHEREAS, the Borrowers and the Lender have agreed to add the Pro-Rata PIK Amount
to the principal amount outstanding on the Tranche B Notes as of August 1, 2010,
such that the interest accruing on the Tranche B Notes for the Remaining PIK
Period will be calculated based on the principal amount outstanding on the
Tranche B Notes as amended and restated on the date hereof to reflect the
addition of the Waiver Fees and Expenses and the Pro-Rata PIK Amount pursuant to
the terms hereof; and
 
WHEREAS, as a further inducement to the Lender to enter into this Waiver, the
Borrowers have agreed to engage an outside consultant reasonably acceptable to
the Lender as provided in Section 4 below.
 
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Lender and the Borrowers hereby covenant and agree as follows:
 
SECTION 1. Confirmation by the Borrowers of Obligations and Specified Defaults.
 
(a) Each of the Borrowers acknowledges and agrees that as of the close of
business on July 30, 2010, the aggregate balance of the outstanding Obligations
under the Loan Agreement was $10,850,000.  The foregoing amount does not include
all of the interest, fees, expenses and other amounts (including without
limitation the Pro-Rata PIK Amount and the Waiver Fee and Expenses) that are
chargeable or otherwise reimbursable under the Loan Agreement, the Tranche B
Notes and the other Transaction Documents.
 
(b) Each Borrower acknowledges and agrees that: (i) each of the Specified
Defaults constitutes a material Event of Default that has occurred and is
continuing, (ii) one or more Specified Defaults are not subject to any further
grace or cure period, and (iii) except for the Specified Defaults, no other
Defaults or Events of Default have occurred which remain continuing as of the
date hereof.  But for the effectiveness of this Waiver, each of the Specified
Defaults, (i) relieves the Lender from any obligation to provide any financial
accommodations under the Loan Agreement or other Transaction Documents
(including consenting to any Borrower’s use of cash collateral) and (ii) permits
the Lender to, among other things, (A) accelerate all or any portion of the
Obligations, (B) continue to charge, and demand immediate payment of, interest
on any and all of the Obligations, (C) commence any legal or other action to
collect any or all of the Obligations from the Borrowers and/or any Collateral
or any other property as to which any other Person granted the Lender a security
interest therein as security for the Obligations or any guaranty thereof, (D)
foreclose or otherwise realize on any or all of the Collateral, and/or
appropriate, set-off and apply to the payment of any or all of the Obligations,
any or all of the Collateral, and/or (E) take any other enforcement action or
otherwise exercise any or all rights and remedies provided for by any or all of
the Loan Agreement, the other Transaction Documents or applicable law.
 
SECTION 2. Limited Waiver of Specified Defaults.  Subject to the terms and
conditions set forth herein, the Lender hereby waives, on a one-time basis, the
Specified Defaults; provided that in no event shall the waiver granted pursuant
to this Section 2 be deemed or construed as a waiver of any of the conditions
precedent to the Lender’s obligation to purchase and pay for Revolving Loans
that are set forth in Section 3.2 or elsewhere in the Loan Agreement (as amended
by the First Amendment).
 
SECTION 3. Issuance of Second Amended and Restated Tranche B Note.
 
(a) In full satisfaction of the Borrowers’ obligation to pay the Waiver Fee to
the Lender upon the granting of this Waiver, and as a condition precedent to the
effectiveness of this Waiver, the Borrowers and the Lender shall amend and
restate the Tranche B Notes by entering into a Second Amended and Restated 20%
Senior Secured Convertible Tranche B Note in the form of Exhibit B hereto, the
initial principal amount of which shall be $12,394,304 as a result of the
addition of the Waiver Fee and Expenses and the Pro-Rata PIK Amount to the
principal amount of the Obligations outstanding under the Tranche B Notes on the
date hereof.  The Lender and the Borrowers hereby acknowledge and agree that any
and all references to the Tranche B Notes in the Loan Agreement or any other
Transaction Document shall be deemed references to the Tranche B Notes as
amended and restated on the date hereof.
 
(b) The (i) addition of the Waiver Fee and Expenses and the Pro-Rata PIK Amount
to the principal amount of the Obligations outstanding under the Tranche B Notes
and (ii) issuance of the Second Amended and Restated 20% Senior Secured
Convertible Tranche B Note evidencing the same, have in each case been duly and
validly authorized and are not in violation of any state or federal law or any
rights (including without limitation pre-emptive rights) of any Person.  No
later than September 30, 2010, Coachmen shall have authorized and reserved, and
shall thereafter continue to reserve, free of any preemptive rights, liens,
security interests or encumbrances of any kind, a sufficient number of its
authorized but previously unissued shares of Common Stock to satisfy the right
of the Lender (or its transferee) to (i) exercise any warrants outstanding or
issuable to the Lender (including without limitation Warrant No. W-4) into
shares of the Common Stock and (ii) convert the full amount of the Tranche B
Notes into shares of the Common Stock.
 
SECTION 4. Engagement of Outside Consultant.   As a material inducement to the
Lender to enter into this Waiver, the Borrowers shall engage an outside
consultant on or before August 31, 2010 that is reasonably acceptable to the
Lender.  The fees and expenses of such consultant shall be paid promptly by the
Borrowers as they become due.
 
SECTION 5. Miscellaneous Terms.
 
(a) Effect of Waiver.  Except for the limited waiver of the Specified Defaults
set forth in Section 2 hereof, all terms of the Loan Agreement and the other
Transaction Documents, as amended by the First Amendment and, with respect to
the Tranche B Notes, the amendment and restatement described in Section 3 above,
shall be and remain in full force and effect, and shall constitute the legal,
valid, binding, and enforceable obligations of the Borrowers and the Lender.
 
(b) No Novation or Mutual Departure.  The Lender and each of the Borrowers
expressly acknowledges and agrees that (i) there has not been, and this Waiver
does not constitute or establish, a novation with respect to the Loan Agreement
or any of the other Transaction Documents, or a mutual departure from the strict
terms, provisions, and conditions thereof, other than with respect to the
limited waiver of the Specified Defaults described in Section 2 above and the
amendment and restatement of the Tranche B Notes described in Section 3 above
and (ii) nothing in this Waiver shall affect or limit the Lender’s right to
demand payment of liabilities owing from the Borrowers (or any of them) to the
Lender under, or to demand strict performance of the terms, provisions, and
conditions of, the Loan Agreement and the other Transaction Documents, to
exercise any and all rights, powers and remedies under the Loan Agreement or the
other Transaction Documents or at law or in equity, or to do any and all of the
foregoing.
 
(c) Ratification.  Each of the Borrowers (i) hereby restates, ratifies, and
reaffirms each and every term, covenant, and condition set forth in the Loan
Agreement and the First Amendment and the other Transaction Documents to which
it is a party effective as of the date hereof and (ii) reaffirms that each and
every representation and warranty made by it in the Loan Agreement and the other
Transaction Documents is true and correct as though made on the date hereof
(except with respect to representations and warranties made as of an expressed
date, in which case such representations and warranties shall be true and
correct as of such date).
 
(d) No Claims.  To induce the Lender to enter into this Waiver, each of the
Borrowers hereby acknowledges and agrees that, as of the date hereof, and after
giving effect to the terms hereof, there exists no right of offset, defense,
counterclaim, claim, or objection in favor of any Borrower arising out of or
with respect to any of the Obligations.
 
(e) Counterparts.  This Waiver may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
 
(f) Fax or Other Transmission.  Delivery by one or more parties hereto of an
executed counterpart of this Waiver via facsimile, telecopy, or other electronic
method of transmission pursuant to which the signature of such party can be seen
(including, without limitation, Adobe Corporation’s Portable Document Format)
shall have the same force and effect as the delivery of an original executed
counterpart of this Waiver.
 
(g) Further Assurances.  Each Borrower agrees to take such further actions as
the Lender shall reasonably request from time to time to evidence the amendments
set forth herein and the transactions contemplated hereby.
 
(h) Governing Law.  This Waiver shall be governed by and construed and
interpreted in accordance with the internal laws of the State of Florida but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of Florida.
 
(i) Recitals Incorporated.  The recitals to this Waiver are hereby incorporated
into the body of this Waiver and expressly made a part hereof.
 
[Signature pages follow]
 



MIAMI 882474 v1 (2K)
   



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Borrowers and the Lender has caused this Limited
Waiver to be duly executed as of the day and year first above written.
 
LENDER
 
H.I.G. ALL AMERICAN, LLC
 
 
 
By:       /s/ Fabian de
Armas                                                           
 
Title:    Vice
President                                                              
 
BORROWERS
 
ALL AMERICAN GROUP, INC.
 
 
By:     /s/ Martin Miranda                                                     
 
Title:  Treasurer & Secretary
                                                        
ALL AMERICAN HOMES, LLC
 
 
By:     /s/ Martin Miranda                                                     
 
Title:  Treasurer &
Secretary                                                       
 
   
ALL AMERICAN HOMES OF COLORADO, LLC
 
 
By:      /s/ Martin Miranda                                                    
 
Title:   Treasurer & Secretary  
                                                     
   
ALL AMERICAN HOMES OF GEORGIA, LLC
 
 
By:     /s/ Martin Miranda                                                     
 
Title:  Treasurer & Secretary  
                                                    
   
ALL AMERICAN HOMES OF INDIANA, LLC
 
 
By:     /s/ Martin Miranda                                                     
 
Title:  Treasurer & Secretary  
                                                  
   
ALL AMERICAN HOMES OF IOWA, LLC
 
 
By:     /s/ Martin Miranda                                                     
 
Title:  Treasurer & Secretary  
                                                   
   
ALL AMERICAN HOMES OF NORTH CAROLINA, LLC
 
 
By:    /s/ Martin Miranda                                                      
 
Title:  Treasurer & Secretary   
                                                     
   
ALL AMERICAN HOMES OF OHIO, LLC
 
 
By:    /s/ Martin Miranda                                                      
 
Title:  Treasurer & Secretary       
                                                   
   
ALL AMERICAN BUILDING SYSTEMS, LLC
 
 
By:    /s/ Martin Miranda                                                      
 
Title:  Treasurer & Secretary           
                                              
ALL AMERICAN SPECIALTY VEHICLES, LLC
 
 
By:    /s/ Martin Miranda                                                      
 
Title:  Treasurer &
Secretary                                                          
 
COACHMEN MOTOR WORKS, LLC
 
 
By:     /s/ Martin Miranda                                                     
 
Title:  Treasurer &
Secretary                                                          
 
   
COACHMEN MOTOR WORKS OF GEORGIA, LLC
 
 
By:    /s/ Martin Miranda                                                      
 
Title:  Treasurer &
Secretary                                                          
 
   
CONSOLIDATED BUILDING INDUSTRIES, LLC
 
 
By:    /s/ Martin Miranda                                                      
 
Title:  Treasurer &
Secretary                                                        
 
   
CONSOLIDATED LEISURE INDUSTRIES, LLC
 
 
By:     /s/ Martin Miranda                                                     
 
Title:  Treasurer &
Secretary                                                          
 
   
COACHMEN OPERATIONS, INC.
 
 
By:     /s/ Martin Miranda                                                    
 
Title:  Treasurer &
Secretary                                                         
 
   
COACHMEN PROPERTIES, INC.
 
 
By:     /s/ Martin Miranda                                                     
 
Title:  Treasurer & Secretary     
                                                    
   
MOD-U-KRAF HOMES, LLC
 
 
By:     /s/ Martin Miranda                                                     
 
Title:  Treasurer & Secretary  
                                                       
   
SUSTAINABLE DESIGNS, LLC
 
 
By:     /s/ Martin Miranda                                                     
 
Title:  Treasurer &
Secretary                                                          



 





MIAMI 882474 v1 (2K)
   



 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Specified Defaults
 


 
§  
Section 8.21 of the Loan Agreement:



o  
All American Group, Inc. and certain of its subsidiaries failed to meet the
criteria of the May 2010 EBITDA and Fixed Charge Coverage Ratio requirements.*



o  
All American Group, Inc. and certain of its subsidiaries failed to meet the
criteria of the June 2010 EBITDA and Fixed Charge Coverage Ratio requirements.



o  
All American Group, Inc. and certain of its subsidiaries failed to meet the
criteria of the July 2010 EBITDA and Fixed Charge Coverage Ratio requirements.



§  
Section 8.6(a)(i) of the Loan Agreement:



o  
All American Group, Inc. and certain of its subsidiaries failed to present a
compliance certificate and accompanying schedules and disclosures for the month
of June 2010.



o  
All American Group, Inc. and certain of its subsidiaries failed to present a
compliance certificate and accompanying schedules and disclosures for the month
of July 2010.



§  
Section 8.2 of the Loan Agreement:



o  
All American Group, Inc. and certain of its subsidiaries failed to provide
H.I.G. All American, LLC with thirty (30) days prior written notice of the
intended opening of new locations, including sales centers in Colorado, Iowa,
Ohio, and Tennessee.



§  
Section 10.1(o) of the Loan Agreement:



o  
All American Group, Inc. failed to call a special meeting of its board of
directors and stockholders to amend its articles of incorporation to increase
the number of authorized shares of Common Stock to 100 million shares or more by
August 31, 2010.



* Borrower and Lender disagree as to whether these events are Defaults under the
Loan Agreement.  Notwithstanding this disagreement, the parties wish to resolve
all of the above alleged Defaults.





MIAMI 882474 v1 (2K)
   



 
 

--------------------------------------------------------------------------------

 

Exhibit B


Second Amended and Restated 20% Senior Secured Convertible Tranche B Note
 
(See attached)
 



MIAMI 882474 v1 (2K)
 
 
   



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------